Citation Nr: 0612800	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.	Entitlement to an initial rating in excess of 10 percent 
for tinea cruris, claimed as a rash of the feet, hands, 
lower legs.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
April 1979 and from December 1990 to July 1991 and apparently 
also served in the United States Army Reserve (USAR).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In December 2005, the veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has two periods of verified active service as 
noted above, and has also indicated that he served in the 
USAR since 1978.  In his original claim received in December 
2001, the veteran said that in November 1978 he entered the 
USAR and was assigned to the 650th Transportation, and was 
later assigned to the 362nd Bn. Transportation.  He indicated 
that in November 1990, while assigned to the USAR 650th 
Transportation Company in Kinston, North Carolina, he was 
activated for participation in the Persian Gulf War.  It 
appears that periods of active and inactive duty for training 
(ADT/IADT) should be verified as the onset of a disorder 
during those periods could be subject to service connection.

The veteran maintains that in 1984 he was hospitalized for 
several days at Womack Army Hospital for treatment of 
dizziness and lightheadedness that was diagnosed as high 
blood pressure.  In 2005, he submitted signed statements from 
three comrades in the 650th Trans. Company who said they 
accompanied the veteran to the hospital where he was admitted 
in 1984 for treatment of these symptoms.  The record 
indicates that the RO repeatedly, but unsuccessfully, 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC).  

During his December 2005 Board hearing, the veteran said that 
he was in three different Reserve units after his discharge 
from active service.  (See, Transcript, page 24.)  A review 
of the claims file reveals a September 1996 record of the 
veteran's discharge from Headquarters, U.S. Army Reserve 
Command, 3800 North Creek Parkway SW, Atlanta, GA 30331-5099.  
There is no indication that the RO requested the veteran's 
medical records directly from this Reserve unit nor has there 
been any attempt to verify his periods of ADT and IADT.  The 
Board believes this should be done prior to consideration of 
his claim.  Nor has there been any effort to locate the 362nd 
Bn Transportation, to verify the veteran's periods of ADT and 
IADT and request his medical records directly from this 
company.

Second, the Board notes that in a June 2004 rating decision, 
the RO granted service connection and a 10 percent disability 
rating for tinea cruris.  Thereafter, in a September 2004 
signed statement, the veteran stated that his disability "is 
much worse than listed in the rating decision" that assigned 
the 10 percent evaluation.  The Board construes the veteran's 
June 2004 statement as a timely notice of disagreement (NOD) 
as to the issue of entitlement to an initial rating in excess 
of 10 percent for tinea cruris.  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (NOD initiates review by the Board of the 
RO's denial of the claim, and bestows jurisdiction on the 
Court, so the Board must remand such issue to the RO, for 
issuance of an SOC)

The veteran's service-connected tinea cruris has been 
evaluated by the RO under 38 C.F.R. § 4.118, Diagnostic Code 
7806, as analogous to rating disabilities involving eczema.  
The Board notes that the criteria used to evaluate 
disabilities involving the skin were amended in August 2002.  
See 67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002) (now codified 
at 38 C.F.R. § 4.118 (2005)).  The veteran has not been 
afforded with notice of this change in regulations.  The old 
and new rating criteria for 38 C.F.R. § 4.118, Diagnostic 
Code 7806, effective prior to and after August 30, 2002, 
should be provided to the veteran in the SOC.

As well, the veteran offered testimony regarding his skin 
disability at his December 2005 hearing.  He stated that the 
disability covered at least 40 percent of his feet, and 
affected his ability to work.  He indicated that he worked in 
a maintenance department that required he wear steel-toed 
shoes, but his skin disability make that impossible.  Shortly 
after the hearing, he submitted a December 2005 signed 
statement from A.E.O., M.D., to the effect that the veteran 
was treated in November 2005 for bilateral leg allergic 
chemical dermatitis that covered up to 50 percent of both 
legs and feet.  

Thus, in the event that the veteran perfects his substantive 
appeal as to the matter of an initial rating in excess of 10 
percent for tinea cruris, the RO may wish to consider 
affording the veteran a new VA dermatological examination 
performed by a medical specialist to more accurately assess 
the current level of severity of his service-connected skin 
disorder.

Third, in a September 2004 rating decision, the RO denied the 
veteran's claim for PTSD.  Thereafter, in a June 2005 written 
statement, the veteran requested "reconsideration" of RO's 
denial of his claim for service connection for PTSD.  The 
Board construes the veteran's June 2005 statement as a timely 
NOD as to the issue of entitlement to service connection for 
PTSD.  Accordingly, the Board is required to also remand this 
issue to the RO for issuance of a SOC.  See Manlincon v. 
West, supra.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As the veteran's claims are 
being remanded, the RO should provide him with proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs him that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and request 
that he provide the name(s) and address(es) of 
every reserve unit to which he was attached since 
1978.

a)  The RO should request the veteran's 
service medical records and verification of 
all periods of ADT and IADT directly from the 
(i) Adjutant, Department of the Army, 
Headquarters, U.S. Army Reserve Command, 3800 
North Camp Creek Parkway, SW, Atlanta, Georgia 
30331-5099; and (ii) the Commandant of the 
U.S. Army Reserve, 650th Transportation 
Company, Kinston, North Carolina or other 
appropriate authority.  

b)  The RO should directly contact the 
Commandant of each Reserve unit that the 
veteran identifies, other than the above, or 
any other appropriate state or federal agency, 
and request verification of the veteran's 
periods of ADT and IADT and his service 
medical records.  In any event, the RO should 
determine the location of the 362nd Bn Trans. 
and, if its records are located other than at 
the NPRC or the Reserve units noted in (a) 
above, directly request verification of the 
veteran's periods of ADT and IADT and his 
service medical records from the 362nd Bn 
Trans or other identified location.

2.  The RO should issue a statement of the case 
regarding the issues of entitlement to service 
connection for PTSD, and an initial rating in 
excess of 10 percent for tinea cruris that includes 
a summary of all relevant evidence and applicable 
law and regulations considered pertinent to the 
issues, including 38 C.F.R. §§ 4.118, Diagnostic 
Code 7806, effective prior to and after August 30, 
2002.  Then, if, and only if, the veteran completes 
his appeal by filing a timely substantive appeal as 
to these issues, should the claims should be 
returned to the Board.

3.  Regarding the veteran's claims for service 
connection for hypertension and PTSD and an 
increased rating for tinea cruris, the RO should 
provide proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for the 
award of benefits will be assigned if service 
connection is awarded, and also includes an 
explanation as to the type of evidence that is 
needed to establish both a disability rating and an 
effective date, consistent with Dingess, supra.  

4.  In the event that the veteran perfects his 
substantive appeal as to the matter of an increased 
initial rating for tinea cruris, the RO may wish to 
consider scheduling him for a new VA medical 
examination performed by an appropriate medical 
specialist, e.g., a dermatologist, to determine the 
current severity of the veteran's service-connected 
skin disability.  All indicated tests and studies 
should be performed and all clinical findings 
reported in detail.  The claims folder should be 
made available to the examiner for review, and the 
examination report should indicate if the veteran's 
medical records were reviewed:

a.  The examiner should note whether there is 
tinea cruris (eczema) with exfoliation, 
exudation, or itching, if involving an exposed 
area or extensive area or eczema with constant 
exudation or itching, extensive lesions, or 
marked disfigurement.  

b.  The examiner should also note whether 
there is tinea cruris (dermatitis or eczema) 
that is at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of less than six weeks during the 
past 12- month period; or, that covers 20 to 
40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a 
total duration of six weeks or more, but not 
constantly, during the past 12-month period.  
The examiner is particularly requested to 
address the opinion expressed by Dr. A.E.O. in 
December 2005 (to the effect that the 
veteran's dermatitis covered up to 50 percent 
of both legs and feet).

c.  The examiner is requested to render an 
opinion as to whether the veteran's service-
connected tinea cruris affects his ability to 
obtain and maintain substantially gainful 
employment.
		
5.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection hypertension 
(and the other claims as in order).  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal since the June 2004 SOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






